      Case 3:20-cv-01314-LAB-BGS Document 1 Filed 07/10/20 PageID.1 Page 1 of 8




 1    Todd M. Friedman (SBN 216752)
      Adrian R. Bacon (SBN 280332)
 2    Law Offices of Todd M. Friedman, P.C.
 3    21550 Oxnard St., Suite 780
      Woodland Hills, CA 91367
 4
      Phone: 877-619-8966
 5    Fax: 866-633-0228
 6    tfriedman@toddflaw.com
      abacon@toddflaw.com
 7
 8    Attorneys for Plaintiff

 9                        UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   MARIANO BENITEZ, individually and)              Case No. '20CV1314 BEN BGS
12   on behalf of all others similarly situated, )
                                                 )   CLASS ACTION
13   Plaintiff,                                  )
14                                               )   COMPLAINT FOR VIOLATIONS
            vs.                                  )   OF:
15                                               )
16   INFUSION CAPITAL LLC.                       )   1.   NEGLIGENT VIOLATIONS OF
                                                          THE TELEPHONE CONSUMER
                                                 )        PROTECTION ACT [47 U.S.C.
17
     Defendant.                                  )        §227(b)]
18                                               )   2.   WILLFUL VIOLATIONS OF
                                                          THE TELEPHONE CONSUMER
19                                               )        PROTECTION ACT [47 U.S.C.
                                                 )        §227(b)]
20                                               )
21                                               )   DEMAND FOR JURY TRIAL

22         Plaintiff MARIANO BENITEZ (“Plaintiff”), individually and on behalf of
23   all others similarly situated, alleges the following upon information and belief based
24   upon personal knowledge:
25                                NATURE OF THE CASE
26         1.     Plaintiff brings this action individually and on behalf of all others
27   similarly situated seeking damages and any other available legal or equitable
28   remedies resulting from the illegal actions of INFUSION CAPITAL LLC.


                                   CLASS ACTION COMPLAINT
                                                -1-
      Case 3:20-cv-01314-LAB-BGS Document 1 Filed 07/10/20 PageID.2 Page 2 of 8




 1   (“Defendant”), in negligently, knowingly, and/or willfully contacting Plaintiff on
 2   Plaintiff’s cellular telephone in violation of the Telephone Consumer Protection
 3   Act, 47. U.S.C. § 227 et seq. (“TCPA”) and related regulations.
 4                               JURISDICTION & VENUE
 5         2.     Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
 6   a California resident, seeks relief on behalf of a Class, which will result in at least
 7   one class member belonging to a different state than that of Defendant, a Florida
 8   Company. Plaintiff also seeks up to $1,500.00 in damages for each call; in violation
 9   of the TCPA, which, when aggregated among a proposed class in the thousands,
10   exceeds the $5,000,000.00 threshold for federal court jurisdiction. Therefore, both
11   diversity jurisdiction and the damages threshold under the Class Action Fairness
12   Act of 2005 (“CAFA”) are present, and this Court has jurisdiction.
13         3.     Venue is proper in the United States District Court for the Southern
14   District of California pursuant to 28 U.S.C. § 1391(b)(2) because Plaintiff resides
15   within the County of San Diego.
16                                         PARTIES
17         4.     Plaintiff, MARIANO BENITEZ (“Plaintiff”), is a resident of San
18   Diego County, California and is a “person” as defined by 47 U.S.C. § 153 (39).
19         5.     Defendant, INFUSION CAPITAL LLC. (“Defendant”) is an
20   investment banking company and is a “person” as defined by 47 U.S.C. § 153 (39).
21                              FACTUAL ALLEGATIONS
22         6.     Beginning in or around October 2019, Defendant contacted Plaintiff
23   on Plaintiff’s cellular telephone number ending in -7919, in an attempt to solicit
24   Plaintiff to purchase Defendant’s s services.
25         7.     Defendant used an “automatic telephone dialing system” as defined by
26   47 U.S.C. § 227(a)(1) to place its call to Plaintiff seeking to solicit its services.
27         8.     Defendant contacted or attempted to contact Plaintiff from telephone
28   number (142) 440 - 1200 confirmed to be Defendant’s s number


                                  CLASS ACTION COMPLAINT
                                                -2-
      Case 3:20-cv-01314-LAB-BGS Document 1 Filed 07/10/20 PageID.3 Page 3 of 8




 1         9.     Defendant’s call constituted call that was not for emergency purposes
 2   as defined by 47 U.S.C. § 227(b)(1)(A).
 3         10.    Defendant’s call was placed to telephone number assigned to a cellular
 4   telephone service for which Plaintiff incurs a charge for incoming call pursuant to
 5   47 U.S.C. § 227(b)(1).
 6         11.    During all relevant times, Defendant did not possess Plaintiff’s “prior
 7   express consent” to receive call using an automatic telephone dialing system or an
 8   artificial or prerecorded voice on its cellular telephones pursuant to 47 U.S.C. §
 9   227(b)(1)(A).
10         12.    Such call constitutes solicitation call pursuant to 47 C.F.R. §
11   64.1200(c)(2) as they were attempts to promote or sell Defendant’s services.
12         13.    Plaintiff never granted Defendant any prior express consent nor was
13   any established business relationship with Defendant in existence as defined under
14   16 C.F.R. 310.4(b)(1)(iii)(B).
15         14.    Upon information and belief and based on Plaintiff’s experiences of
16   being called by Defendant after requesting they stop calling, and at all relevant
17   times, Defendant failed to establish and implement reasonable practices and
18   procedures to effectively prevent telephone solicitations in violation of the
19   regulations prescribed under 47 U.S.C. § 227(c)(5).
20                               CLASS ALLEGATIONS
21         15.    Plaintiff brings this action individually and on behalf of all others
22   similarly situated, as a member the four proposed classes (hereafter, jointly, “The
23   Classes”). The class concerning the ATDS claim for no prior express consent
24   (hereafter “The ATDS Class”) is defined as follows:
25                   All persons within the United States who received any
26                   solicitation/telemarketing telephone call from Defendant to
27                   said person’s cellular telephone made through the use of any
28                   automatic telephone dialing system or an artificial or


                                 CLASS ACTION COMPLAINT
                                               -3-
      Case 3:20-cv-01314-LAB-BGS Document 1 Filed 07/10/20 PageID.4 Page 4 of 8




 1                    prerecorded voice and such person had not previously
 2                    consented to receiving such call within the four years prior to
 3                    the filing of this Complaint.
 4         16.    Plaintiff represents, and is a member of, The Class, consisting of all
 5   persons within the United States who received any telephone calls from Defendants
 6   to said person’s cellular telephone made through the use of any automatic telephone
 7   dialing system or an artificial or prerecorded voice and such person had not
 8   previously not provided their cellular telephone number to Defendants within the
 9   four years prior to the filing of this Complaint.
10         17.    Defendants, their employees, and their agents are excluded from The
11   Class. Plaintiff does not know the number of members in The Class, but believes
12   the Class members number in the thousands, if not more. Thus, this matter should
13   be certified as a Class Action to assist in the expeditious litigation of the matter.
14         18.    The Class is so numerous that the individual joinder of all of its
15   members is impractical. While the exact number and identities of The Class
16   members are unknown to Plaintiff at this time and can only be ascertained through
17   appropriate discovery, Plaintiff is informed and believes and thereon alleges that
18   The Class includes thousands of members. Plaintiff alleges that The Class members
19   may be ascertained by the records maintained by Defendants.
20         19.    Plaintiff and members of The Class were harmed by the acts of
21   Defendants in at least the following ways: Defendants illegally contacted Plaintiff
22   and Class members via their cellular telephones thereby causing Plaintiff and Class
23   members to incur certain charges or reduced telephone time for which Plaintiff and
24   Class members had previously paid by having to retrieve or administer messages
25   left by Defendants during those illegal calls, and invading the privacy of said
26   Plaintiff and Class members.
27         20.    Common questions of fact and law exist as to all members of The Class
28   which predominate over any questions affecting only individual members of The


                                  CLASS ACTION COMPLAINT
                                                -4-
      Case 3:20-cv-01314-LAB-BGS Document 1 Filed 07/10/20 PageID.5 Page 5 of 8




 1   Class. These common legal and factual questions, which do not vary between Class
 2   members, and which may be determined without reference to the individual
 3   circumstances of any Class members, include, but are not limited to, the following:
 4                  a. Whether, within the four years prior to the filing of this Complaint,
 5                     Defendant made any call (other than a call made for emergency
 6                     purposes or made with the prior express consent of the called party)
 7                     to a Class member using any automatic telephone dialing system or
 8                     any artificial or prerecorded voice to any telephone number
 9                     assigned to a cellular telephone service;
10                  b. Whether Plaintiff and the Class members were damaged thereby,
11                     and the extent of damages for such violation; and
12                  c. Whether Defendants should be enjoined from engaging in such
13                     conduct in the future.
14            21.   As a person that received numerous calls from Defendants using an
15   automatic telephone dialing system or an artificial or prerecorded voice, without
16   Plaintiff’s prior express consent, Plaintiff is asserting claims that are typical of The
17   Class.
18            22.   Plaintiff will fairly and adequately protect the interests of the members
19   of The Class. Plaintiff has retained attorneys experienced in the prosecution of class
20   actions.
21            23.   A class action is superior to other available methods of fair and
22   efficient adjudication of this controversy, since individual litigation of the claims of
23   all Class members is impracticable. Even if every Class member could afford
24   individual litigation, the court system could not. It would be unduly burdensome to
25   the courts in which individual litigation of numerous issues would proceed.
26   Individualized litigation would also present the potential for varying, inconsistent,
27   or contradictory judgments and would magnify the delay and expense to all parties
28   and to the court system resulting from multiple trials of the same complex factual


                                   CLASS ACTION COMPLAINT
                                                -5-
      Case 3:20-cv-01314-LAB-BGS Document 1 Filed 07/10/20 PageID.6 Page 6 of 8




 1   issues. By contrast, the conduct of this action as a class action presents fewer
 2   management difficulties, conserves the resources of the parties and of the court
 3   system, and protects the rights of each Class member.
 4         24.    The prosecution of separate actions by individual Class members
 5   would create a risk of adjudications with respect to them that would, as a practical
 6   matter, be dispositive of the interests of the other Class members not parties to such
 7   adjudications or that would substantially impair or impede the ability of such non-
 8   party Class members to protect their interests.
 9         25.    Defendants have acted or refused to act lawfully in respects generally
10   applicable to The Class, thereby making appropriate final and injunctive relief with
11   regard to the members of the California Class as a whole.
12                             FIRST CAUSE OF ACTION
13          Negligent Violations of the Telephone Consumer Protection Act
14                                    47 U.S.C. §227(b)
15                      On behalf of Plaintiff and the ATDS Class
16         26.    Plaintiff repeats and incorporates by reference into this cause of action
17   the allegations set forth in the paragraphs above.
18         27.    The foregoing acts and omissions of Defendant constitute numerous
19   and multiple negligent violations of the TCPA, including but not limited to each
20   and every one of the above cited provisions of 47 U.S.C. § 227(b), and in particular
21   47 U.S.C. § 227 (b)(1)(A).
22         28.    As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b),
23   Plaintiff and the Class Members are entitled an award of $500.00 in statutory
24   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
25         29.    Plaintiff and the ATDS Class are also entitled to and seek injunctive
26   relief prohibiting such conduct in the future.
27   ///
28   ///


                                  CLASS ACTION COMPLAINT
                                               -6-
      Case 3:20-cv-01314-LAB-BGS Document 1 Filed 07/10/20 PageID.7 Page 7 of 8




 1                            SECOND CAUSE OF ACTION
 2                       Knowing and/or Willful Violations of the
 3                          Telephone Consumer Protection Act
 4                                     47 U.S.C. §227(b)
 5                       On Behalf of Plaintiff and the ATDS Class
 6         30.     Plaintiff repeats and incorporates by reference into this cause of action
 7   the allegations set forth in the paragraphs above.
 8         31.     The foregoing acts and omissions of Defendant constitute numerous
 9   and multiple knowing and/or willful violations of the TCPA, including but not
10   limited to each and every one of the above cited provisions of 47 U.S.C. § 227(b),
11   and in particular 47 U.S.C. § 227 (b)(1)(A).
12         32.     As a result of Defendant’s knowing and/or willful violations of 47
13   U.S.C. § 227(b), Plaintiff and the ATDS Class are entitled an award of $1,500.00
14   in statutory damages, for each and every violation, pursuant to 47 U.S.C. §
15   227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
16         33.     Plaintiff and the Class members are also entitled to and seek injunctive
17   relief prohibiting such conduct in the future.
18                                    PRAYER FOR RELIEF
19               WHEREFORE, Plaintiff requests judgment against Defendant for the
20                                         following:
21                                 FIRST CAUSE OF ACTION
22               Negligent Violations of the Telephone Consumer Protection Act
23                                        47 U.S.C. §227(b)
24                 • As a result of Defendant’s negligent violations of 47 U.S.C.
25                    §227(b)(1), Plaintiff and the ATDS Class members are entitled to
26                    and request $500 in statutory damages, for each and every
27                    violation, pursuant to 47 U.S.C. 227(b)(3)(B).
28                 • Any and all other relief that the Court deems just and proper.


                                  CLASS ACTION COMPLAINT
                                               -7-
      Case 3:20-cv-01314-LAB-BGS Document 1 Filed 07/10/20 PageID.8 Page 8 of 8




 1                            SECOND CAUSE OF ACTION
 2                       Knowing and/or Willful Violations of the
 3                          Telephone Consumer Protection Act
 4                                    47 U.S.C. §227(b)
 5                • As a result of Defendant’s willful and/or knowing violations of 47
 6                   U.S.C. §227(b)(1), Plaintiff and the ATDS Class members are
 7                   entitled to and request treble damages, as provided by statute, up to
 8                   $1,500, for each and every violation, pursuant to 47 U.S.C.
 9                   §227(b)(3)(B) and 47 U.S.C. §227(b)(3)(C).
10                • Any and all other relief that the Court deems just and proper.
11                                    JURY DEMAND
12         34.    Pursuant to the Seventh Amendment to the Constitution of the United
13   States of America, Plaintiff is entitled to, and demands, a trial by jury.
14
15         Respectfully submitted this 10th day of July, 2020.
16
17                                    LAW OFFICES OF TODD M. FRIEDMAN, P.C.
18
                                       By: /s/ Todd M. Friedman
19                                         Todd M. Friedman
20                                         Law Offices of Todd M. Friedman
                                           Attorney for Plaintiff
21
22
23
24
25
26
27
28


                                  CLASS ACTION COMPLAINT
                                               -8-
